Citation Nr: 1222845	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from November 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claim has been before the Board on a previous occasion, and was remanded in November 2010 for evidentiary development.  While the mandates of that remand have been satisfied, further development is necessary before a final decision can be issued. 

The Veteran appeared at a Travel Board hearing in June 2010.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he developed a chronic acquired psychiatric disorder while in active service with the U.S. Air Force.  

The Veteran entered military service without any noted psychiatric abnormality; however, upon discharge, he was diagnosed as having a character and behavior disorder.  The Board, in its earlier remand, directed that VA treatment records be obtained as well as the service personnel records.  These records were obtained as directed, and it is clear that the Veteran has had psychiatric treatment with VA since approximately 1996.  Indeed, in May 1996, he was assessed as having an adjustment disorder with depressed attitude, and he has been treated for substance abuse at various points from the 1990s to the present.  A hospital admission note of that same month assessed the Veteran as exhibiting a psychosis.  There are noted periods of hospitalization/rehabilitation for his substance abuse.  Major depressive disorder was diagnosed in August 2006, and the Veteran has had clinical visits for depressive complaints, to include periods of suicidal ideation, within the last several years.  

With regard to the service personnel records, the Board notes that the Veteran served approximately nine months of active duty before he was removed from the Air Force for unfitness.  Indeed, the Veteran accumulated four punishments under Article 15 of the Uniform Code of Military Justice (UCMJ), two periods of civil confinement, and was absent without leave (AWOL) on four separate occasions.  He was in a training status at the time of these offenses, and his course supervisors reported poor attitude, failing grades, and a lack of interest in the study of the subject.  Prior to his separation, while proceedings to remove him were ongoing, the Veteran wrote a letter to his commander as part of his defense.  In this letter, the Veteran described entering the military to do a certain job, and that his recruiter promised him that he would be able to learn that specific trade (cable lineman).  Upon assignment to another career field (pneudraulic helper), the Veteran expressed that he was dissatisfied with the coursework presented before him, and that he disliked being so far from his wife while in training.  Indeed, the Veteran reported that his AWOL status was a result of his need to attend to family issues.  A psychiatric evaluation was conducted prior to the issuance of the Veteran's discharge, and it was noted that the Veteran had homesickness and a character/behavioral disorder.  The Veteran also had noted substance abuse in service, and had arrests for disorderly conduct as well as spousal abuse.  

The Veteran's DD Form 214 has been corrected by the service department, and it is noted that the character of discharge has been upgraded to honorable.  There is thus no issue as to the character of the Veteran's service for the purposes of basic eligibility to VA benefits.  

The RO, in noting the character and behavior disorder present at discharge, concluded that personality disorders are not capable of service connection as a matter of law.  While this is true, the Board must note that there is current evidence of an acquired psychiatric disorder of some sort.  Indeed, as noted above, the Veteran has been variously diagnosed as having adjustment disorder as well as major depression, and while there is certainly a lengthy history of substance abuse and personality problems, there is evidence of a current acquired psychiatric disorder for which service connection can be granted, and further development is necessary.  

Essentially, the Board notes that there is evidence of a current acquired psychiatric condition as well as a significant amount of evidence detailing behavioral abnormality in service.  The episodes of homesickness reported to the Air Force psychiatrist, the supervisor-noted periods of decreased interest and apathy, demonstrated aggression, and the Veteran's reported unhappiness with training as well as being AWOL because of family problems, do suggest some potential depressive features/psychiatric symptomatology while on active duty.  As of yet, no VA psychiatric examination has been afforded him to address a potential nexus between any current psychiatric disorder and the behavioral abnormalities in service.  In view of jurisprudential precedent, such an opinion must be obtained prior to a final adjudication of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA psychiatric examination.  In this regard, the examiner is asked to determine the presence of any current psychiatric disorder, to include depression and adjustment disorder.  The examiner should offer an opinion as to if it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder, exclusive of a substance abuse disorder (that is not a manifestation of an acquired psychiatric disorder), had causal origins in active service, or developed to a compensable degree within a year thereafter, to include the documented behavioral problems and noted homesickness/apathy.  A rationale should be associated with any conclusions reached in the narrative portion of the examination report.  

2.  Following the above-directed development, the RO should re-adjudicate the claim and, if a grant of the benefit is not in order, a supplemental statement of the case (SSOC) should be issued prior to a return to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


